      Case: 1:20-cv-02134 Document #: 127 Filed: 06/19/20 Page 1 of 1 PageID #:3106
           Case: 20-1792    Document: 22         Filed: 06/19/2020    Pages: 1
       UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                           Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                                 Phone: (312) 435-5850
              Chicago, Illinois 60604                                                      www.ca7.uscourts.gov




                                                          ORDER
 June 19, 2020

                                                           Before
                                              DIANE S. SYKES, Circuit Judge
                                              MICHAEL B. BRENNAN, Circuit Judge
                                              AMY J. ST. EVE, Circuit Judge



                                         ANTHONY MAYS, Individually and on behalf of a class of similarly
                                         situated persons, et al.,
                                         Plaintiffs - Appellees
 No. 20-1792
                                         v.

                                         THOMAS J. DART, Sheriff, Cook County, Illinois,
                                         Defendant - Appellant

     Originating Case Information:

 District Court No: 1:20-cv-02134
 Northern District of Illinois, Eastern Division
 District Judge Matthew F. Kennelly


The following are before the Court:

1.         MOTION FOR STAY PENDING APPEAL, filed on June 5, 2020, by counsel for the
           appellant.

2.         CITATION OF ADDITIONAL AUTHORITY, filed on June 12, 2020, by counsel for the
           appellant.

3.         PLAINTIFFS-APPELLEES’ RESPONSE TO DEFENDANT-APPELLANT’S MOTION
           FOR STAY, filed on June 12, 2020, by counsel for the appellees.

IT IS ORDERED that the motion to stay the preliminary injunction pending appeal is
GRANTED in part. The injunction is STAYED to the extent that it requires the appellants to
establish and put into effect a policy “precluding group housing or double celling of detained
persons.” In all other respects, the motion is DENIED.

 form name: c7_Order_3J(form ID: 177)
